F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                       October 25, 2005
                          FOR THE TENTH CIRCUIT
                                                                        Clerk of Court

    KORIN VAN HOUTEN and H. V.,

             Plaintiffs-Appellants/
             Cross-Appellees,
                                                 Nos. 05-4007 & 05-4013
     v.                                        (D.C. No. 1:02-CV-165-PGC)
                                                         (D. Utah)
    CHARLENE SANSONE; LAURIE
    FUHRIMAN, formerly known as
    Laurie Slama; MELONIE BROWN,
    formerly known as Melonie
    Weymouth,

             Defendants-Appellees/
             Cross-Appellants,

     and

    JANICE FROST,

             Defendant.


                          ORDER AND JUDGMENT            *




Before TYMKOVICH, PORFILIO , and BALDOCK , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). These cases

are therefore ordered submitted without oral argument.

       In these consolidated appeals, plaintiffs Korin Van Houten and H.V.

appeal from the district court's grant of summary judgment in favor of defendants

Charlene Sansone, Laurie Fuhriman, and Melonie Brown, on plaintiffs’ 42 U.S.C.

§ 1983 action. Defendants cross-appeal from the district court's denial of their

motion for sanctions. Plaintiffs assert that the district court erred in its

determination that the defendants were entitled to qualified immunity based on

their reliance on state statutes and advice of counsel. Defendants argue that the

district court abused its discretion by failing to impose sanctions against plaintiffs

for discovery abuses. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

       We review de novo a district court’s grant of summary judgment, applying

the same standard as the district court.   Simms v. Okla. ex rel. Dep’t of Mental

Health & Substance Abuse Servs.      , 165 F.3d 1321, 1326 (10th Cir. 1999).

Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We review for


                                           -2-
abuse of discretion a district court’s ruling on a motion for sanctions.    See, e.g.,

Augustine v. United States , 810 F.2d 991, 996 (10th Cir. 1987) (“The refusal to

impose sanctions is solely within the discretion of the trial court, to be reversed

only when that discretion is abused.”).

       We have carefully reviewed the record, the parties’ briefs, the district

court’s written orders, and the applicable law. We affirm substantially for the

reasons set forth in the district court’s two orders at issue in these appeals: the

order entered December 2, 2004 granting summary judgment, and the order

entered December 8, 2004 denying sanctions.

       AFFIRMED.



                                                         Entered for the Court



                                                         Bobby R. Baldock
                                                         Circuit Judge




                                             -3-